Title: Treasury Department Circular to the Commissioners of Loans, 10 July 1794
From: Treasury Department,Hamilton, Alexander
To: Commissioners of Loans



Treasury Department July 10th 1794
Sir

Having been informed by the Secretary of War that there will be an additional number of Pensioners placed on the Pension list of the several states and as it is probable that you will receive some instructions from General Knox on the subject of those residing in your state—I have to request that you will as in the other cases discharge all such additional pensions out of the funds heretofore placed in your hands for the payment of Invalids.
I am with consideration   sir   Your obedient servant

A Hamilton

